Under Civ.R. 13(A), a counterclaim to an action must be asserted if (1) it exists at the time the complaint is filed; (2) it arises from the same "transaction or occurrence"; and (3) no additional parties are required over whom the court cannot acquire jurisdiction. Sherman disputes only the second prong.
Sherman advances six propositions of law in support of the assignment, but they all say essentially the same thing: the "occurrence" that served as the basis for Pearson's action is not the same as the "occurrence" that serves as the basis for Sherman's action because negligent maintenance resulting in a slip-and-fall injury is not the same as the nonpayment of rent.
The Supreme Court of Ohio has held that the test for determining whether a counterclaim arises from the same "transaction or occurrence" is the "logical relation" test.Rettig Ent., Inc. v. Koehler (1994), 68 Ohio St.3d 274,626 N.E.2d 99. The Rettig court specifically held that:
"[A] compulsory counterclaim is one which is logically related to the opposing party's claim where separate trials on each of their respective claims would involve a substantialduplication of effort and time by the parties and the courts,
can be used to determine whether claims between opposing parties arise out of the same transaction or occurrence." (Emphasis added.) Id. at paragraph two of the syllabus.
The goal behind this test, and Civ.R. 13(A), is to avoid repetitive actions and to achieve a uniform resolution by requiring in one lawsuit the litigation of all claims arising from common matters. Id. The court in Rettig elaborated that "claims are compulsory counterclaims where they `involve many of the same factual issues, or the same factual and legal issues, or where they are offshoots of the same basic controversy between the parties.'" Id. at 279, 626 N.E.2d at 103, quotingGreat Lakes Rubber Corp. v. Herbert Cooper Co. (C.A.3, 1961),286 F.2d 631, 634.
In O'Brien v. Citicorp Mtge., Inc. (Feb. 24, 1994), Franklin App. No. 93AP-1074, unreported, 1994 WL 57675, the court was faced with a number of counterclaims which stemmed from mortgage loan transactions, and a counterclaim alleging that the mortgage company disseminated libelous or slanderous information about the defendant because of the problems with the loan transactions. Even though all of the counterclaims were between the same parties and were all at least tangentially related to the original loan, the O'Brien court recognized that only those claims that were based on the same facts and circumstances — the mortgage contract itself — were compulsory under Civ.R. 13(A). The O'Brien court allowed a separate action for the alleged libel and slander. *Page 78 
In the case at bar, the only facts common to both actions are that (1) the litigation is between the same parties, and (2) both cases involve a landlord-tenant relationship. However, the facts surrounding the alleged negligent maintenance of the stairwell and the resulting fall by Sherman have nothing whatsoever to do with Sherman's failure to pay rent. There would literally be no substantial duplication of effort and time by the parties and the courts because of the differing issues of law based on the different sets of facts. Each set of facts exists independent of the other set of facts. Separate trials would not significantly alter the judicial economy, because there is no dispute that these parties are the same and that a tenant-landlord relationship existed at the time of each set of events.
Civ.R. 13(A) requires the same "transaction or occurrence" before a counterclaim becomes compulsory. A reading of the separate facts involved in these two actions reveals that Pearson's alleged negligent maintenance of a stairwell is not even remotely related to Sherman's nonpayment of rent, much less arising from the same transaction or occurrence.
Therefore, Maduka v. Parries (1984), 14 Ohio App.3d 191, 14 OBR 209, 470 N.E.2d 464, is distinguishable on our facts, because in that case, a substantial duplication of effort would have occurred based on some of the claims that were asserted separately.1 We should not follow Maduka blindly, based simply on the fact that both claims involve a tenant-landlord relationship.
As the majority demonstrates, the Landlord Tenant Act was originally enacted as a remedial measure enabling tenants "to recover for injuries sustained because of defective rental premises" and creates an affirmative duty in landlords to "keep all common areas of the premises in a safe and sanitary condition." Under the majority opinion, the Act itself becomes a trap for the unwary.
Additionally, I believe that the majority opinion severely undercuts Civ.R. 13(A) and contravenes the Ohio Supreme Court's ruling in Rettig, which was decided ten years after Maduka.
Pearson should not have been granted summary judgment because the claim was not compulsory either under Civ.R. 13(A) or underRettig. For these reasons, I respectfully dissent.
1 Even in that case, only some of the claims should have been compulsory under the "logical-relation" test, while others should have been permissive under Civ.R. 13(B), but that court erroneously lumped them all together. However, at a minimum,Maduka certainly cannot be taken to set up a bright-line rule that all personal injury claims are compulsory counterclaims to forcible entry and detainer claims when based on a landlord's duty to a tenant. *Page 79